Exhibit 10.45

AMENDMENT NO. 6 TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

AND CONSENT

THIS AMENDMENT NO. 6 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND
CONSENT (this “Amendment”) is entered into this 31st day of January, 2012, by
and between OCZ TECHNOLOGY GROUP, INC., a Delaware corporation (“Borrower”) and
SILICON VALLEY BANK (“Bank”). Capitalized terms used herein without definition
shall have the same meanings given them in the Loan Agreement (as defined
below).

RECITALS

A. Borrower and Bank have entered into that certain Amended and Restated Loan
and Security Agreement dated as of February 7, 2011 (as amended by Amendment
No. 1 and Limited Waiver to Amended and Restated Loan and Security Agreement
dated as of March 28, 2011, Amendment No. 2 to Amended and Restated Loan and
Security Agreement dated as of April 21, 2011, Amendment No. 3 and Limited
Waiver to Amended and Restated Loan and Security Agreement dated as of June 21,
2011, Amendment No. 4 and Limited Waiver to Amended and Restated Loan and
Security Agreement dated as of July 14, 2011 and Amendment No. 5 to Amended and
Restated Loan and Security Agreement and Consent dated as of October 31, 2011 as
may be further amended, restated, or otherwise modified, the “Loan Agreement”),
pursuant to which the Bank has extended and will make available to Borrower
certain advances of money.

B. Borrower has entered into that certain Agreement and Plan of Merger (the
“Merger Agreement”), dated January 9, 2012, among Borrower, Melrose Merger Sub,
Inc., a Delaware corporation, and Sanrad Inc., a Delaware corporation
(“Sanrad”). Pursuant to the Merger Agreement, Borrower acquired all of the
issued and outstanding shares of Sanrad (the “Transactions”).

C. Borrower desires that Bank (a) consent to the Transactions and (b) amend the
Loan Agreement upon the terms and conditions more fully set forth herein.
Subject to the representations, warranties and covenants of Borrower herein and
upon the terms and conditions set forth in this Amendment, Bank is willing to
consent to consummation of the Transactions and so amend the Loan Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1. AMENDMENTS TO LOAN AGREEMENT.

1.1 13.1 (Definitions). The following definition in Section 13.1 of the Loan
Agreement is amended and restated in its entirety, as follows:

““Revolving Line Maturity Date” is May 6, 2012.”

2. CONSENT.

2.1 Borrower notified Bank that it has entered into the Merger Agreement and
requests that Bank consent to the Transactions.



--------------------------------------------------------------------------------

2.2 In seeking Bank’s consent to consummation of the Transactions, Borrower
understands and acknowledges that Bank is providing this consent in reliance
upon, and in partial consideration for, the below representations, warranties
and covenants and agrees that such reliance is reasonable and appropriate.

2.3 Subject to the representations, warranties and covenants set forth below,
Bank hereby consents to the Transactions.

3. LIMITATION. The amendments and consent set forth in this Amendment shall be
limited precisely as written and shall not be deemed (a) to be a forbearance,
waiver or modification of any other term or condition of the Loan Agreement or
of any other instrument or agreement referred to therein or to prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with the Loan Agreement or any instrument or agreement referred to
therein; (b) to be a consent to any future amendment or modification,
forbearance or waiver to any instrument or agreement the execution and delivery
of which is consented to hereby, or to any waiver of any of the provisions
thereof; or (c) to limit or impair Bank’s right to demand strict performance of
all terms and covenants as of any date. Except as expressly amended hereby, the
Loan Agreement shall continue in full force and effect.

4. COVENANT. Borrower covenants that, within thirty (30) days of the date
hereof, Borrower shall cause Sanrad to deliver to bank a guaranty pursuant to
which Sanrad will guaranty the Obligations of Borrower under the Loan Agreement,
together with such appropriate financing statements, stock certificates. Control
Agreements and other documentation sufficient to grant Bank a first priority
security interest in the assets of Sanrad, all in form and substance
satisfactory to Bank.

5. REPRESENTATIONS AND WARRANTIES. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

5.3 The organizational documents of Borrower delivered to Bank on February 7,
2011 remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

 

2



--------------------------------------------------------------------------------

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made or except any
filing, recording, or registration required by the Securities Exchange Act of
1934; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. EFFECTIVENESS. This Amendment shall become effective upon the satisfaction of
all the following conditions precedent:

6.1 Amendment. Borrower and Bank shall have duly executed and delivered this
Amendment to Bank;

6.2 Payment of Variance Fee. Borrower shall have paid Bank a prorated Commitment
Fee in the amount of $35,000 and a Variance Fee in the amount of $15,000; and

6.3 Payment of Bank Expenses. Borrower shall have paid all Bank Expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred
through the date of this Amendment.

7. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

8. INTEGRATION. This Amendment and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower shall remain in
full force and effect,

9. GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.

[Signatures begin on next page.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

BORROWER:

    OCZ TECHNOLOGY GROUP, INC.     a Delaware corporation     By:  

LOGO [g341378ex10_48pg4a.jpg]

    Printed Name:  

SHARON WU

    Title:  

Controller

BANK:

    SILICON VALLEY BANK     By:  

LOGO [g341378ex10_48pg4b.jpg]

    Printed Name:  

JEAN LEE

    Title:  

DEAL TEAM LEADER